Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Response to Arguments

3.	Applicant’s arguments filed on 05/31/2022 with respect to independent claims 1, 9 and 21 have been fully considered and determined not to be persuasive.

4.	Page(s) 10, the Applicant(s) argues that “Thus, Zhang's principle of operation to be operable to sense a magnetic field with azimuthal sensitivity m an inspection tool that provides an azimuthal casing thickness measurement, is to longitudinally position a number of receiver segments, each azimuthally sensitive for a specific relative range of azimuth (or angular measurement). This principle of operation is contrary to that disclosed in Hallundb/Ek since Hallundb/Ek' s principle of operation to be operable to sense a magnetic field with azimuthal sensitivity (to allegedly provide azimuthal casing thickness measurement) uses a fixed opening of Hallundb/Ek's screen 7 to sense a magnetic field for a specific relative range of azimuth where the screen can be rotated to sense a magnetic field in a different specific relative range of azimuth”. 
The Examiner respectfully disagrees because the intended purpose of the combination of Zhang and Hallundb/Ek does not render Zhang inoperable for its intended purpose, lack of objective evidence pursuant to MPEP 716.01(c), and MPEP 2145, III. ARGUING THAT PRIOR ART DEVICES ARE NOT PHYSICALLY COMBINABLE.

4.1. FIRST Argument in support to Response number 4 above. 

Specifically, the principle of operation of Zhang is not “to be operable to sense a magnetic field with azimuthal sensitivity m an inspection tool that provides an azimuthal casing thickness measurement, is to longitudinally position a number of receiver segments, each azimuthally sensitive for a specific relative range of azimuth (or angular measurement)” as alleged by the Applicant(s), said allegation is only a functionality of the Zhang. Moreover, Zhang’s principle operation is connected to its intended purpose that is the determination of a parameter of the sensed magnetic field and determine a characteristic of the well casing based on the parameter using a downhole logging tool for inspecting a well casing (Zhang, see [0008]), and the modification simply involves “limiting reception of an electromagnetic response measurement”, which could in different ways, thus, does not even require structural modification. Therefore, the measurement of Hallundb/Ek does not render Zhang inoperable for its intended purpose to determine characteristic of the well casing.
Furthermore, the instant application, the Examiner established the burden of operability because neither Zhang nor Hallundb/Ek teaches that the combination is inoperable or undesired as established in the case law (see In re ICON Health & Fitness, Inc., 496 F.3d 1374, 83 USPQ2d 1746 (Fed. Cir. 2007) states “The Federal Circuit’s discussion in ICON also makes clear that if the reference does not teach that a combination is undesirable, then it cannot be said to teach away. An assessment of whether a combination would render the device inoperable must not "ignore the modifications that one skilled in the art would make to a device borrowed from the prior art." Id. at 1382, 83 USPQ2d at 1752”); also see MPEP 2143, I. EXEMPLARY RATIONALES, B. Simple Substitution of One Known Element for Another To Obtain Predictable Results, Example 5.
Furthermore, the Examiner further established the burden of operability because both Zhang and Hallundb/Ek set forth that modification can be done. Specifically, Zhang sets forth that “While the invention may be susceptible to various modifications and alternative forms, specific embodiments have been shown by way of example in the drawings and have been described in detail herein. However, it should be understood that the invention is not intended to be limited to the particular forms disclosed” (Zhang, [0058]), which supports the modifications/changes proposed by the Examiner (implementing a programmable switch). In addition, neither Zhang nor Hallundb/Ek set forth that using a shield is inoperable or undesired.
Furthermore, Zhang teaches multiple receivers, but Zhang doesn't disclose that rotating shielding cannot be used with multiple receivers. Therefore, Zhang's multiple receivers can be replaced by Hallunbd's receiver with rotating shield in order to detect crack in wellbore casing (Hallunbd; [0063]). 
Furthermore, the Examiner established the burden of operability because modification relative to “limiting reception of an electromagnetic response measurement”, as taught by Hallundb/Ek, will not prevent Zhang from performing its intended purpose relative to determining a parameter of the sensed magnetic field and determine a characteristic of the well casing. 
Consequently, the combination of Zhang and Hallundb/Ek does not render Zhang’s invention inoperable.

4.2. SECOND Argument in support to Response number 4 above. 

Pursuant to MPEP 716.01(c), I. TO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE SHOULD BE SUPPORTED BY ACTUAL PROOF “Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of … inoperability of the prior art, invention before the date of the reference ... II. ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence … inoperability of the prior art …”


In the instant case, the Applicant(s) have not established the burden of operability because their argument of inoperability/intended purpose of the prior art are not supported by objective evidence including but not limited to factual evidence (experimental data) and opinion evidence (expert opinion) as required by the MPEP 716.01(c). “See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991)”.
Consequently, the inoperability/intended purpose arguments by the Applicant(s) lack of probative value and simply fall into “attorney statements” not supported by factual evidence and opinion evidence pursuant to the MPEP 716.01(c).

2.3 THIRD Argument in support to Response number 4 above. 

Pursuant to MPEP 2145, III. ARGUING THAT PRIOR ART DEVICES ARE NOT PHYSICALLY COMBINABLE, “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.".

In the instant case, the Examiner established the burden of obviousness because Zhang does not require that Hallundb/Ek be bodily incorporated into Zhang but only to have a motivation to combine as the one in the rejection below. Similarly to the instant case, see “In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.")”.
In addition, it is known that any combination will require modifications to adapt the limitation(s) borrowed by the secondary reference. In other words, the combination of Zhang and Hallundb/Ek may need adaptations and modifications in order to achieve the limitation relative to “limiting reception of an electromagnetic response measurement”, which is the only limitation been borrowed from Hallundb/Ek. 
Furthermore, “limiting reception of an electromagnetic response measurement” is basically only limiting the reception of measurement response, which could be obtain in a variety of ways and without even modifying Zhang’s structure. 

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-7, 9-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub NO. Us 2017/0362925 A1; hereinafter Zhang) in view of Hallundb et al. (Pub NO. US 2013/0277546 A1; hereinafter Hallundb).

Regarding Claim 1, Zhang teaches a method of evaluating wellbore casing (method in Fig. 9 and Fig. below; See [0048]) integrity for a wellbore casing configuration (Fig. 9 is in wellbore casing; See [0032]), comprising:
providing one or more electromagnetic signals to at least one casing of the wellbore casing configuration (transmitters in fig. 9 provide electromagnetic signal; [0032]-[0033], [0048]);
receiving an electromagnetic response measurement that is based on the one or more electromagnetic signals (receivers in Fig. 9 receive electromagnetic signal; See [0048]) from a selected circumferential portion (selected portion is midpoint of 1042 in fig. 9 and Fig. below; See [0048]) of the at least one casing of the wellbore casing configuration (See [0032]-[0033], [0048]); and
processing the electromagnetic response measurement to produce a metal loss calculation for the selected circumferential portion of the at least one casing of the wellbore casing configuration (metal loss is corrosion of 1045 in Fig. 9 and Fig. below; See [0048]-[0050]).

    PNG
    media_image1.png
    888
    907
    media_image1.png
    Greyscale

Zhang is silent about while limiting reception of an electromagnetic response measurement from outside of the selected circumferential portion of the at least one casing of the wellbore casing configuration.
Hallundb teaches regarding inspecting crack of casing of logging tool (See [0063]) while limiting reception of an electromagnetic response measurement from outside of the selected circumferential portion of the at least one casing of the wellbore casing configuration (See shielding structure 12 limits on selected circumferential portion of casing 7 with 13 in Fig. 5e to Fig. 5h and Fig. below; See [0073]-[0075]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Zhang by limiting reception of an electromagnetic response measurement from outside of the selected circumferential portion of the at least one casing of the wellbore casing configuration, as taught by Hallundb in order to detect crack of casing (Hallundb; [0063]).

    PNG
    media_image2.png
    462
    310
    media_image2.png
    Greyscale



Regarding Claim 2, Zhang in view of Hallundb teaches the method as recited in Claim 1 wherein providing the one or more electromagnetic signals corresponds to an omni-directional (See [0004]) transmission and receiving the electromagnetic response measurement corresponds to a directional reception (azimuthal direction; See [0008]-[0010]) from the selected circumferential portion of the at least one casing of the wellbore casing configuration (See [0048]).
Regarding Claim 3, Zhang in view of Hallundb teaches the method as recited in Claim 1 wherein providing the one or more electromagnetic signals corresponds to a directional transmission and receiving the electromagnetic response measurement corresponds to a directional reception (azimuthal direction; See [0008]-[0010]) from the selected circumferential portion of the at least one casing of the wellbore casing configuration (See [0048]). 
Regarding Claim 4, Zhang in view of Hallundb teaches the method as recited in Claim 1 wherein providing the one or more electromagnetic signals corresponds to a directional transmission and receiving the electromagnetic response measurement (azimuthal direction; See [0008]-[0010]) corresponds to an omni-directional reception (See [0004]) from the selected circumferential portion of the at least one casing of the wellbore casing configuration (See [0048]).
Regarding Claim 5, Zhang in view of Hallundb teaches the method as recited in Claim 1 wherein receiving the electromagnetic response measurement corresponds to a directional reception (azimuthal direction; See [0008]-[0010]) from the selected circumferential portion (selected portion is midpoint of 1042 in fig. 9; See [0048]) of the at least one casing of the wellbore casing configuration that is used to correct omni-directional reception data (See [0004]) for the at least one casing of the wellbore casing configuration (See [0048]).
Regarding Claim 6, Zhang in view of Hallundb teaches the method as recited in Claim 1 wherein the selected circumferential portion of the at least one casing of the wellbore casing configuration is a continuous circumferential casing section (continuous circumferential portion of 1015, 1020, 1025 in Fig. 9; See [0048]).
Regarding Claim 7, Zhang in view of Hallundb teaches the method as recited in Claim 1 wherein the selected circumferential portion of the at least one casing of the wellbore casing configuration includes a plurality of circumferential casing sections of the at least one casing of the wellbore casing configuration (selected portion is midpoint of 1042 of plurality of 1015, 1020 and 1025 in Fig. 9 and Fig. 9 is a single wellbore casing; See [0032]-[0033], [0048]).
Regarding Claim 9, Zhang teaches a wellbore casing integrity tool (tool of Fig. 9 is integrity casing in wellbore casing; See [0032], [0048]), comprising:
an integrity signal transmitter configured to transmit one or more electromagnetic signals (integrity transmitters in fig. 9 provide electromagnetic signal; [0032]-[0033], [0048]) to a selected one or more wellbore casing circumferential portions (selected portion is midpoint of 1042 in fig. 9; See [0048]); and
an integrity signal receiver configured to receive an electromagnetic response measurement (integrity receivers in Fig. 9 receive electromagnetic signal; See [0048]) from the selected (selected portion is midpoint of 1042 in fig. 9; See [0048]) one or more wellbore casing circumferential portions based on the transmitted one or more electromagnetic signals(circumferential portion in fig. 9; See [0032]-[0033], [0048]).
Zhang is silent about a shielding structure that limits reception of a response measurement by the integrity signal receiver from outside of the selected one or more wellbore casing circumferential portions while allowing the response measurement from the selected one or more wellbore circumferential portions to be received by the integrity signal receiver.
Hallundb teaches regarding inspecting crack of casing of logging tool (See [0063]) a shielding structure (12 in Fig. 5e to Fig. 5h and Fig. below) that limits reception of a response measurement by the integrity signal receiver from outside of the selected one or more wellbore casing circumferential portions while allowing the response measurement from the selected one or more wellbore circumferential portions to be received by the integrity signal receiver (See shielding structure 12 limits on selected circumferential portion of casing 7 with 13 in Fig. 5e to Fig. 5h and Fig. below; See [0073]-[0075]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Zhang by shielding structure that limits reception of a response measurement by the integrity signal receiver from outside of the selected one or more wellbore casing circumferential portions while allowing the response measurement from the selected one or more wellbore circumferential portions to be received by the integrity signal receiver, as taught by Hallundb in order to detect crack of casing (Hallundb; [0063]).

    PNG
    media_image2.png
    462
    310
    media_image2.png
    Greyscale


Regarding Claim 10, Zhang in view of Hallundb teaches the tool as recited in Claim 9 wherein the integrity signal transmitter is configured to transmit the one or more electromagnetic signals omni-directionally (See [0004]) and the integrity signal receiver is configured to receive the electromagnetic response measurement directionally (azimuthal direction; See [0008]-[0010]) from the selected one or more wellbore casing circumferential portions continuous circumferential portion of 1015, 1020, 1025 in Fig. 9; See [0048]).
Regarding Claim 11, Zhang in view of Hallundb teaches the tool as recited in Claim 9 wherein the integrity signal transmitter is configured to transmit the one or more electromagnetic signals directionally  (azimuthal direction; See [0008]-[0010]) and the integrity signal receiver is configured to receive the electromagnetic response measurement directionally from the selected one or more wellbore casing circumferential portions (integrity receivers in Fig. 9 receive electromagnetic signal from continuous circumferential portion of 1015, 1020, 1025 in Fig. 9; See [0048]).
Regarding Claim 12, Zhang in view of Hallundb teaches the tool as recited in Claim 9 wherein the integrity signal transmitter is configured to transmit the one or more electromagnetic signals directionally (azimuthal direction; See [0008]-[0010]) and the integrity signal receiver is configured to receive the electromagnetic response measurement omni-directionally (See [0004]) from the selected one or more wellbore casing circumferential portions (integrity receivers in Fig. 9 receive electromagnetic signal from continuous circumferential portion of 1015, 1020, 1025 in Fig. 9; See [0048]).
Regarding Claim 13, Zhang in view of Hallundb teaches the tool as recited in Claim 9 wherein the one or more electromagnetic signals provide a single frequency signal or a composite frequency signal having multiple frequencies (processor can set the frequency, therefore it could be single or multiple frequency; See [0043]).
Regarding Claim 14, Zhang in view of Hallundb teaches the tool as recited in Claim 13 wherein the composite frequency signal is employed for concurrent integrity testing of at least a portion of a wellbore casing configuration (See [0043]).
Regarding Claim 15, Zhang in view of Hallundb teaches the tool as recited in Claim 9 wherein the electromagnetic response measurement is generated by eddy currents in one or more casings of a wellbore casing configuration (See [0033], [0038], [0048], [0052]).
Regarding Claim 16, Zhang in view of Hallundb teaches the tool as recited in Claim 9 wherein the integrity signal receiver includes multiple receiving sections that are spaced along a surface of the wellbore casing integrity tool ((integrity receivers in Fig. 9 receive electromagnetic signal from multiple portions of 1015, 1020, 1025 in Fig. 9; See [0048]) to receive the electromagnetic response measurement from the selected one or more wellbore casing circumferential portions (See [0048]).
Regarding Claim 18, Zhang in view of Hallundb teaches the tool as recited in Claim 9. Hallundb teaches wherein the shielding structure (12 in Fig. 5e and Fig. below) employs a rotatable electromagnetic shield (shield structure 12 is rotatable from Fig. 5e to Fig. 5f to Fig. 5g) or one or more fixed electromagnetic shields to limit reception of the unwanted response while allowing response from the selected one or more wellbore circumferential portions to be received (See shielding structure 12 limits on selected circumferential portion of casing 7 with 13 in Fig. 5e to Fig. 5h and Fig. below; See [0073]-[0075]).

    PNG
    media_image2.png
    462
    310
    media_image2.png
    Greyscale

Regarding Claim 19, Zhang in view of Hallundb teaches the tool as recited in Claim 9 further comprising more than one integrity signal transmitter and corresponding integrity signal receiver combination (See [0032]-[0033], [0048]), wherein one transmitter and receiver combination interrogates inner wellbore casing strings and another transmitter and receiver combination interrogates outer wellbore casing strings (See [0037]-[0040]).
Regarding Claim 20, Zhang in view of Hallundb teaches the tool as recited in Claim 9 wherein the integrity signal receiver employs one or more culminated receivers (as receiver has different sections, therefore it is interpreted as culminated receiver; See [0037]-[0038]), or employs one or more stacked and shielded receivers.
Regarding Claim 21, Zhang teaches a wellbore casing integrity computing device (Fig. 9 and Fig. below is integrity computing device in wellbore casing; See [0032]-[0033], [0048]), comprising:
an interface (transmitters and receivers in fig. 9 are interface to provide and receive electromagnetic signal; [0032]-[0033], [0048]) configured to accept a directional electromagnetic response measurement (azimuthal direction; See [0008]-[0010]) from a selected circumferential portion (selected portion is midpoint of 1042 in fig. 9 and Fig. below; See [0048])of at least one wellbore casing that is based on one or more electromagnetic signal transmissions (See [0032]-[0033], [0048]); and
a processor (See [0043]) configured to provide a metal loss calculation for the selected circumferential portion of the at least one wellbore casing (metal loss is corrosion of 1045 in Fig. 9 and Fig. below; See [0048]-[0050]).

    PNG
    media_image1.png
    888
    907
    media_image1.png
    Greyscale

Zhang is silent about a shielding structure that limits reception of electromagnetic response measurements from outside of the selected circumferential portion of the at least one wellbore casing while allowing the interface to accept the directional electromagnetic response measurement from the selected circumferential portion of the at least one wellbore casing.
Hallundb teaches regarding inspecting crack of casing of logging tool (See [0063]) a shielding structure (12 in Fig. 5e and Fig. below) a shielding structure (12 in Fig. 5e to Fig. 5h and Fig. below) that limits reception of electromagnetic response measurements from outside of the selected circumferential portion of the at least one wellbore casing while allowing the interface to accept the directional electromagnetic response measurement from the selected circumferential portion of the at least one wellbore casing (See shielding structure 12 limits on selected circumferential portion of casing 7 with 13 in Fig. 5e to Fig. 5h and Fig. below; See [0073]-[0075]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Zhang by shielding structure that limits reception of a response measurement by the integrity signal receiver from outside of the selected one or more wellbore casing circumferential portions while allowing the response measurement from the selected one or more wellbore circumferential portions to be received by the integrity signal receiver, as taught by Hallundb in order to detect crack of casing (Hallundb; [0063]).

    PNG
    media_image2.png
    462
    310
    media_image2.png
    Greyscale


Regarding Claim 22, Zhang in view of Hallundb teaches the computing device as recited in Claim 21 wherein the electromagnetic response measurement corresponds to an omni-directional reception (See [0004]) that includes the selected circumferential portion (See [0048]).
6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Hallundb further in view of Fox et al. (Pub NO. US 2016/0305240 A1; hereinafter Fox).
Regarding Claim 8, Zhang in view of Hallundb teaches the method as recited in Claim 7. Zhang in view of Hallundb is silent about wherein the plurality of circumferential casing sections includes overlapping circumferential casing sections.
Fox teaches regarding downhole inspection apparatus (See abstract) wherein the plurality of circumferential casing sections includes overlapping circumferential casing sections (See Fig. 6H circumferentially overlap; See [0049]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Zhang and Hallundb by using the plurality of circumferential casing sections includes overlapping circumferential casing sections, as taught by Fox in order to test formation within a borehole (Fox; [0002]).
7.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Hallundb further in view of Hoornstra et al. (Patent NO. US 3,316,179; hereinafter Hoornstra).
Regarding Claim 23, Zhang in view of Hallundb teaches the computing device as recited in Claim 21. Zhang in view of Hallundb is silent about wherein the metal loss calculation is provided as a casing weight loss value for a defective area, the casing weight loss value is employed to provide a percent metal loss severity for the defective area, and the percent metal loss severity is employed to calculate a metal thickness for the defective area.
Hoornstra teaches metal loss calculation is provided as a casing weight loss value for a defective area (See Col. 10, Lines 1-15), the casing weight loss value is employed to provide a percent metal loss severity for the defective area (See Col. 10, Lines 1-16), and the percent metal loss (See Col. 3, Lines 45-65) severity is employed to calculate a metal thickness for the defective area (See Col. 10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Zhang and Hallundb by using metal loss calculation is provided as a casing weight loss value for a defective area, the casing weight loss value is employed to provide a percent metal loss severity for the defective area, and the percent metal loss severity is employed to calculate a metal thickness for the defective area, as taught by Hoornstra in order to detect rate of corrosion (Hoornstra; Col. 7, Lines 65-70).

Conclusion 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867